[Cite as Cty. Risk Sharing Auth., Inc. v. State, 2022-Ohio-164.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

COUNTY RISK SHARING                                     CASE NO. 2021-G-0014
AUTHORITY, INC.,

                Plaintiff-Appellee,                     Civil Appeal from the
                                                        Court of Common Pleas
       -v-

THE STATE OF OHIO,                                      Trial Court No. 2020 P 000044
OFFICE OF THE ATTORNEY
GENERAL, et al.,

                Defendants-Appellants.


                                              OPINION

                                    Decided: January 24, 2022
                                  Judgment: Reversed; remanded


Todd M. Raskin and George V. Pilat, Mazanec, Raskin & Ryder Co., LPA, 100
Franklin’s Row, 34305 Solon Road, Cleveland, OH 44139 (for Plaintiff-Appellee).

Jack Morrison, Jr., Thomas A. Marino, II, and Nathan P. Woodward, Amer
Cunningham Co., LPA, One Cascade Plaza, Suite 1510, Akron, OH 44308 (for
Defendants-Appellants).


JOHN J. EKLUND, J.

        {¶1}     Appellant, the State of Ohio, appeals the Judgment of the Geauga County

Court of Common Pleas granting Summary Judgment in favor of Appellee, the County

Risk Sharing Authority, Inc. (CORSA). For the reasons stated below, we reverse the

Judgment of the lower court and remand for further proceedings as outlined in this

opinion.
       {¶2}     On January 15, 2020, CORSA filed a complaint for declaratory judgment

against the State of Ohio (State), the Geauga Soil and Water Conservation District

(District), the Board of Supervisors of Geauga Soil and Water Conservation District

(Board), and Gail Prunty. CORSA sought a declaratory judgment that under R.C.

940.07, the State of Ohio was solely responsible to defend and indemnify the District,

Board, and Prunty in two lawsuits filed against these entities regarding an automobile

accident caused by Prunty. This accident occurred while Prunty was in the employ of

the District.

       {¶3}     The State filed a Motion for a More Definite Statement under Civ.R. 12(E)

in which it challenged CORSA’s standing and for failure to state a claim under Civ.R.

12(B)(6) against the District and the Board. The trial court denied this motion (which

motion? Both?) and the State filed its Answer and Counterclaim against CORSA on

March 23, 2020, seeking a declaratory judgment that CORSA was obligated to defend

and indemnify the District, the Board, and Prunty up to the $6,000,000 coverage limits

provided in CORSA’s Coverage Agreement. CORSA replied to the State’s counterclaim

and the State filed a second Motion for a More Definite Statement, which the trial court

also denied.

       {¶4}     The parties engaged in discovery and submitted Joint Stipulations of Facts

for use in Summary Judgment proceedings. The Stipulations of Facts resolved all

pertinent questions of material fact in this matter. They provided that “[b]ased solely on

the language of O.R.C. § 940.07, The State of Ohio would be responsible” to defend

and indemnify the District and the Board. The stipulations likewise provided that

“[b]ased solely on the language of the Coverage Agreement” that CORSA would owe

                                             2

Case No. 2021-G-0014
defense and indemnification to the District and the Board “subject to all terms,

conditions, limitations, and exclusions set forth in the Coverage Agreement and

Memorandum of Coverage.”

       {¶5}   During discovery, the State filed a modified discovery request on the issue

of the terms, conditions, and limitations of CORSA’s Coverage agreement. CORSA’s

response was not satisfactory to the State and the State filed a motion to compel

relative to its modified discovery request, which the trial court denied. By Order of the

trial court, all dispositive motions were due to be filed no later than April 15, 2021.

       {¶6}   Both the State and CORSA filed timely Motions for Summary Judgment.

Both parties filed their oppositions on May 13, 2021. Seven days later, on May 20,

2021, the Court issued its judgment entry granting CORSA’s Summary Judgment

Motion at 10:18 AM. At 3:56 PM on the same day, the State timely filed a Reply to

CORSA’s Brief in Opposition to the State’s Summary Judgment Motion. The State

timely filed this appeal with three Assignments of Error.

       {¶7}   The State’s First Assignment of Error provides:

       {¶8}   “[1.] THE TRIAL COURT ERRED IN GRANTING THE PLAINTIFF-

APPELELE’S       MOTION      FOR     SUMMARY        JUDGMENT        AND    DENYING        THE

DEFENDANTS-APPELLANTS’ MOTION FOR SUMMARY JUDGMENT.”

       {¶9}   Appellate courts review summary judgment rulings under a de novo

standard. Bank of New York as Tr. for Holders of CWALT, Inc. Alternative Loan Tr.

2005-24 v. Goldberg, 11th Dist. Geauga No. 2019-G-0204, 2019-Ohio-3998, ¶ 6. The

State argues first that the trial court issued its Judgment Entry granting CORSA

summary judgment prior to the expiration of time the State had to file its reply brief;

                                              3

Case No. 2021-G-0014
second, that the trial court’s Judgment Entry was not sufficiently specific to allow

appropriate appellate review. Civ.R 6 provides in relevant part:

        (A) Time: computation. In computing any period of time prescribed
        or allowed by these rules, by the local rules of any court, by order of
        court, or by any applicable statute, the day of the act, event, or
        default from which the designated period of time begins to run shall
        not be included. The last day of the period so computed shall be
        included, unless it is a Saturday, a Sunday, or a legal holiday, in
        which event the period runs until the end of the next day which is
        not a Saturday, a Sunday, or a legal holiday. * * *

        (C) Time: motions.
        (1) Motion responses and movants’ replies generally. * * *
        Responses to motions for summary judgment may be served within
        twenty-eight days after service of the motion. A movant’s reply to a
        response to any written motion may be served within seven days
        after service of the response to the motion.1

        {¶10} Before a trial court rules on a summary judgment motion, Civ.R. 56(C)

“allows for the filing of a reply memorandum after a response has been filed, which

means that in the normal case, the trial court must wait for the time for reply to expire * *

* before the matter is deemed submitted.” Hooten v. Safe Auto Ins. Co., 100 Ohio St.3d

8, 2003-Ohio-4829, 795 N.E.2d 648, ¶ 39. “In all cases, a trial court is under an

obligation to allow time for a full and fair response before ruling on a motion for

summary judgment.” Id. at ¶ 40.

        A trial court's failure to do so implicates procedural due process
        rights of the nonmoving party and constitutes reversible error.
        Green Tree Serv. LLC v. Graul, 10th Dist. Franklin No. 15AP-761,
        2016-Ohio-4641, ¶ 11; United States of Am. v. English, 9th Dist.
        Wayne No. 11CA0016, 2012-Ohio-1882, ¶ 6 (‘[i]t is reversible error
        for a trial court to prematurely grant a motion for summary judgment
        without first providing the non-moving party with an opportunity to
        respond’).


1 The Geauga County Court of Common Pleas Local Rule 7(B)(C)(1) similarly provides seven days in which to reply
to a Summary Judgment response motion.
                                                       4

Case No. 2021-G-0014
Goldberg, at ¶ 8.

       {¶11} “Civ. R. 56(C) places a mandatory duty on a trial court to thoroughly

examine all appropriate materials filed by the parties before ruling on a motion for

summary judgment.” Murphy v. Reynoldsburg, 65 Ohio St.3d 356, 604 N.E.2d 138

(1992), syllabus. This duty is “absolute,” and the trial court must “read and consider all

pleadings, depositions, answers to interrogatories, written admissions, affidavits,

transcripts of evidence, and written stipulations of fact when ruling on a motion for

summary judgment.” Id. at 359. This duty is not relieved even if the trial court’s lack of

review does not prejudice the parties. Id. at 360. A court of appeal’s independent and de

novo consideration of the record cannot “cure the trial court’s failure to examine the

evidence.” Id. This is because “[a] reviewing court, even though it must conduct its own

examination of the record, has a different focus than the trial court. If the trial court does

not consider all the evidence before it, an appellate court does not sit as a reviewing

court, but, in effect, becomes a trial court.” Id. Therefore, the requirements of Civ.R.

56(C) “must be strictly enforced” and the “trial court’s function cannot be replaced by an

‘independent review’ of an appellate court.” Id.

       {¶12} The trial court is also required to render a meaningful judgment in its Civ.

R. 56 judgment entry. Dugan v. Village of McDonald, 11th Dist. Trumbull No. 2019-T-

0073, 2020-Ohio-1441, ¶ 23. Although an appellate court conducts “an independent de

novo review of trial court decisions granting summary judgment * * * the trial court’s

judgment entry and reasoning are part of the de novo review process.” Scassa v. Dye,

7th Dist. Carroll No. 02CA0779, 2003-Ohio-3480, ¶ 21. A reviewing court does not defer

to the trial court’s reasoning, but the lower court’s “analysis often has persuasive effect

                                              5

Case No. 2021-G-0014
during appellate review. We strongly encourage the trial court not to abandon its duty,

but to continue explain its reasoning when granting summary judgment.” Id. A

barebones judgment entry is “unfair to the parties, who are essentially forced to simply

refile their summary judgment motions in the appellate court due to being unsure why

the trial court rendered the decision it did.” Mourton v. Finn, 9th Dist. Summit No. 26100,

2012-Ohio-3341, ¶ 9. Reversal of a trial court’s Civ.R. 56 judgment entry is proper when

“the trial court does not set forth any analysis[.]” Id.

       {¶13} In Dugan, the trial court’s entry contained a summary of the relevant

factual background in the case and a description of the evidence submitted by the

parties. Dugan, supra, at ¶ 21. Based on the facts and the evidence that the court

summarized, the trial court in Dugan determined that there were no genuine issues of

material fact and granted summary judgment. Id. This court reviewed the trial court’s

judgment entry and determined that the entry included “sufficient detail as to the basis

for its decision and for this court to conclude that the trial court complied with its duty

under Civ.R. 56(C).” Id. at ¶ 22. Although the trial court did not cite any legal authority,

the court’s legal reasoning was “implicit in the trial court’s entry,” stating that it granted

summary judgment “because the only evidence presented to the court was contrary to

Dugan’s claim.” Id.

       {¶14} In this case, the trial court issued its judgment entry granting summary

judgment in favor of CORSA prior to the expiration of time for the State to file its reply.

Because of this, the trial court did not properly consider all filings in compliance with Civ.

R. 65(C) in its decision. Civ.R. 6(A) makes plain that the day of the act or event is not

included in the calculation. Therefore, the State had seven days from May 13, 2021, in

                                               6

Case No. 2021-G-0014
which to file its Summary Judgment Reply – that is, until May 20, 2021. Civ.R. 6(C). The

lower court issued its judgment entry prior to the expiration of time for the State to file its

Reply. This premature ruling implicated the State’s procedural due process rights and

was reversible error.

       {¶15} In addition, the trial court’s conclusory Judgment Entry does not provide

the reasons for the trial court’s decision and would force this court to function as the trial

court rather than the reviewing court. In Dugan, this court was able to articulate why the

trial court granted the motion for summary judgment. In contrast, the judgment entry of

the trial court in the present matter is conclusory, does not provide a factual or legal

background for the decision, and does not reveal the reason why the court decided as it

did. We echo the Seventh District in strongly encouraging lower courts to explain their

reasoning when granting summary judgment. Scassa, 2003-Ohio-3480, at ¶ 21. Were

this court to review this matter on the basis of the lower court’s Judgment Entry, we

would “not sit as a reviewing court, but, in effect,” become the trial court. Murphy, 65

Ohio St.3d at 360.

       {¶16} As our resolution of the first assignment of error is dispositive of this

appeal, the remaining assignments are not yet ripe for review.

       {¶17} Accordingly, the State’s first assignment of error has merit, and this matter

is reversed and remanded. The trial court shall consider all timely filed summary

judgment materials prior to issuing a meaningful summary judgment ruling.

THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.

                                              7

Case No. 2021-G-0014